Scott, J. (concurring):
I agree "that the order should be. affirmed. The evidence that the elector had removed out of the election district was entirely insufficient and inconclusive. The most that was shown,was that he had moved out of the house- in which he had formerly resided, but this fact, in the more crowded section of the city, raises no presumption that the elector has moved out of the district. The statement of the affiant that the elector no.longer resided in the district was valueless and was properly disregarded, because he failed to show that he had any knowledge on" the subject.